Citation Nr: 9931403	
Decision Date: 11/04/99    Archive Date: 11/17/99

DOCKET NO.  97-24 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an evaluation in excess of the currently 
assigned 20 percent for a service-connected right knee 
disability.


REPRESENTATION

The veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. A. Mancini, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1987 until 
April 1990, with approximately three months of prior service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Fort Harrison, Montana.

The veteran testified at a personal hearing held before the 
undersigned Board member in July 1998 at the RO.  The 
transcript of the hearing is associated with the veteran's 
claims folder.  In November 1998, the Board remanded this 
case so that additional development of the evidence could be 
accomplished.  This was done, and in May 1999 the RO issued a 
Supplemental Statement of the Case which continued to deny 
the veteran's claim.  The veteran's claims folder was then 
returned to the Board.  The case is now ready for Board 
review and a decision on the merits.


FINDING OF FACT

The evidence of record shows that the veteran has subjective 
complaints of pain, swelling, and instability to his right 
knee, and shows objective findings of degenerative disease, 
but shows no objective findings of instability or limitation 
of motion.


CONCLUSION OF LAW

The criteria to warrant an evaluation in excess of 20 percent 
for a service-connected right knee disability have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased rating for his service-
connected right knee disability, which is currently evaluated 
as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (1999).  In the interest of clarity, the Board will 
initially discuss pertinent law and VA regulations. The 
factual background of this case will then be reviewed.  
Finally, the Board will analyze the veteran's claim and 
render a decision.

Relevant law and VA regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(1999).  The Schedule is primarily a guide in the evaluation 
of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The percentage ratings represent, as far as 
practicably can be determined, the average impairment in 
earning capacity resulting from such diseases and injuries 
and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991).  Governing regulations to include 38 C.F.R. §§ 4.1, 
4.2 (1999) require evaluation of the complete medical history 
of the veteran's condition. 

Where, as in this case, entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

38 C.F.R. § 4.71a, Diagnostic Code 5257, provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability; a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability; and a 30 percent rating when there is 
severe recurrent subluxation or lateral instability.  

VA's General Counsel has stated that when a knee disorder is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a 
veteran also has limitation of knee motion which at least 
meets the criteria for a zero percent evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate 
evaluations may be assigned for arthritis with limitation of 
motion and for instability.  However, General Counsel stated 
that if a veteran does not meet the criteria for a zero 
percent rating under either Diagnostic Code 5260 or 5261, 
there is no additional disability for which a separate rating 
for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 
1997).  

38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010, apply to 
degenerative and traumatic arthritis and provide that such 
diseases are evaluated based upon limitation of motion of the 
affected part.  Where the limitation of motion of the 
specific joint or joints involved is noncompensable, under 
the applicable diagnostic codes, a rating of 10 percent is 
warranted where arthritis is shown by x-ray and where 
limitation of motion is objectively confirmed by evidence of 
swelling, muscle spasm, or painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Limitation of motion of the knee is addressed in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 
5260 provides for a zero percent rating where flexion of the 
leg is limited to 60 degrees; 10 percent rating where flexion 
is limited to 45 degrees; 20 percent rating where flexion is 
limited to 30 degrees; and 
30 percent rating where flexion is limited to 15 degrees.  
Diagnostic Code 5261 provides for a zero percent rating where 
extension of the leg is limited to 5 degrees; 10 percent 
rating where extension is limited to 10 degrees; 20 percent 
rating where extension is limited to 15 degrees; 30 percent 
rating where extension is limited to 20 degrees; 40 percent 
rating where extension is limited to 30 degrees; and 50 
percent rating where extension is limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. § 4.40.  The provisions of 
38 C.F.R. §§ 4.45 and 4.59 consider whether there is 
crepitation, more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disease.  It is 
the intent of the Schedule to recognize actually painful, 
unstable, or maligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint. 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) ("the Court") held in DeLuca v. Brown, 8 Vet. App. 
202 (1995), that where evaluation is based on limitation of 
motion, the question of whether pain and functional loss are 
additionally disabling must be considered.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) [citing 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (27th. ed. 1988) at 
91]; see also Lewis v. Derwinski, 3 Vet. App. 259 (1992).  
Ankylosis of the knee in full extension or in slight flexion 
between 0 and 10 degrees warrants a 30 percent rating.  
Ankylosis of the knee in flexion between 10 and 20 degrees 
warrants a 40 percent rating; in flexion between 20 and 45 
degrees warrants a 50 percent rating;
and in flexion at an angle of 45 degrees or more warrants a 
60 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5256 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (1999).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on the merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, supra, 
1 Vet. App. at 54.

Factual Background

Service medical records show that the veteran complained of 
right knee pain and reflect findings and diagnoses, to 
include right knee patellofemoral syndrome and  
mild patellar spurring.  In June 1988, the veteran underwent 
right knee arthroscopy with lateral release.  

The veteran submitted an application for compensation in May 
1990, less than one month after discharge from service.  In 
May 1990, the veteran's right knee gave out, which caused him 
to fall while at work.  The examination revealed no effusion 
or ligamentous instability, and full range of motion.  The 
examiner noted tenderness over the medial and lateral facets 
of the patella.  X-rays showed that the right knee was 
essentially normal.  The examiner noted that he thought the 
veteran might have had a slight subluxation of his patella 
which caused the giving way of his knee. 

In June 1990, the veteran underwent a VA examination with 
complaints of right knee pain, grinding, swelling and 
"giving out."  The VA examiner noted full range of motion, 
good strength and no effusion, and reported that the 
ligaments were okay.  In a May 1991 rating decision, the RO 
granted service connection for post-operative residuals, 
lateral release, right knee, evaluated as 10 percent 
disabling.  In that rating decision, the RO reviewed the 
veteran's service medical records; private treatment records 
dated from July 1983 until June 1990; a private hospital 
report dated in June 1990; a VA examination report dated in 
June 1990; and VA outpatient treatment reports dated from 
December 1990 until January 1991. 

In December 1990, a VA examiner noted the veteran's swollen 
right knee and marked crepitus, and diagnosed chronic 
inflamed right knee.  Also in December 1990, the veteran 
underwent physical therapy to his right knee and was 
instructed to elevate, ice and stay off lower extremities 
when possible.  In January 1991, the veteran complained of 
his right knee giving out.  The examiner noted full range of 
motion, and the x-ray revealed that the knee was within 
normal limits.

From March 1991 until November 1991, the veteran was examined 
for right knee complaints, to include tenderness, knee 
buckling and catching.  VA reports revealed various findings, 
to include full range of motion, no effusion, full flexion 
with no pain, good stability, negative subluxation, no gross 
ligament laxing, and x-rays within normal limits.  A November 
1991 report also noted very significant point tenderness in 
the mid to posterior portions of the medial meniscus.  

A February 1992 VA discharge summary indicates that the 
veteran underwent arthroscopic partial medial meniscectomy to 
the right knee.  Said discharge summary states that the 
veteran was given instructions regarding range of motion 
exercises and was to progress as tolerated to a full range of 
motion.  The veteran was advised to be weight bearing as 
tolerated and was released to activities once his effusion 
had subsided.  The corresponding physical examination report 
noted the range of motion to the veteran's right knee as zero 
to 110 degrees. 

In a May 1992 rating decision, the RO granted a temporary 100 
percent rating of benefits for post-operative residuals, 
lateral release and partial medial meniscectomy, right knee, 
from February 6, 1992 until April 1, 1992.  The RO considered 
that the veteran underwent surgery at a VA medical clinic in 
February 1992 for a right knee tear to the medial meniscus.  
As of April 1, 1992, the RO returned the veteran to the 10 
percent disability rating for his right knee disorder. 
A June 1992 VA report indicates that the veteran reported he 
could not run, and experienced swelling and pain behind the 
knee cap.  Flexion was reflected to be 110-120 degrees and 
the examiner noted full extension.  The VA examiner noted the 
veteran's unstable right knee with pain on extension, and 
provided a diagnosis of marked residual of torn meniscus.

In February 1993, the RO increased the veteran's right knee 
disorder from 10 percent disabling to 20 percent disabling, 
after considering the contents of the June 1992 VA 
examination report.  The RO concluded that the symptoms 
reflected in that June 1992 report of pain, swelling, and 
instability with slight limited motion, equated to moderate 
knee impairment, thereby warranting the increased rating. 

A November 1994 VA examination report reflected objective 
findings of tenderness, pain, locking, and popping of the 
right knee.  Range of motion testing revealed flexion to 140 
degrees and extension to zero degrees.  Active flexion was 
noted to be 95 degrees with pain, and deep tendon reflexes 
were within normal limits.  

In June 1995, the RO denied an increased rating beyond 20 
percent for the veteran's right knee disorder.  The RO 
reviewed private medical records dated from January 1993 
until October 1994; a VA examination report and magnetic 
resonance imaging (MRI) report dated in November 1994; and VA 
treatment reports dated from November 1992 until April 1994. 

The veteran underwent a VA examination in October 1996, 
presenting with complaints of right knee pain, as 
precipitated by prolonged walking for about five to six hours 
on his feet as a nurse's aide.  The veteran gave a history of 
a swollen right knee joint after prolonged use, which was 
relieved with an ice-pack.  The veteran indicated that pain 
was relieved with rest for several hours and upon resting his 
leg, although sometimes the pain was continuous.  The veteran 
reported that the pain was also partially relieved with 
medication.  The examiner noted the veteran's right knee 
surgeries in 1988 and 1992.  The examiner noted a scar on the 
lateral aspect of the right joint knee and a tiny scar on the 
anterior aspect of the right knee joint.  The examiner 
indicated that movements of the right knee were not 
restricted.  The examiner found mild objective/subjective 
evidence of discomfort on full flexion/extension of the knee 
joint.  The examiner noted that the veteran was able to 
perform full extension of the knee at zero degrees, with mild 
subjective/objective evidence of discomfort at the extreme of 
motion.  The veteran could flex his knee at about 140 
degrees, with subjective/objective evidence of mild 
discomfort at the extreme of flexion.  The x-ray was 
unremarkable and magnetic resonance imaging (MRI) revealed a 
somewhat truncated medial meniscus; slight intra-articular 
effusion; increased signal intensity in the anterior cruciate 
ligament, but without evidence of disruption; and normal 
appearing posterior cruciate ligament and collateral 
ligament. 

In November 1996, the veteran underwent right knee 
arthroscopic surgery.  The VA examiner provided a 
postoperative diagnosis of pathological plica, right knee.

In February 1997, the RO granted a temporary 100 percent 
disability rating during the period of convalescence from 
November 1996 until January 1997.  Thereafter, the 20 percent 
disability rating resumed.  The veteran filed a notice of 
disagreement as to the continuation of a 20 percent 
disability rating for his right knee disorder and perfected 
his appeal as to said issue.  

In May 1997, the veteran underwent a VA examination 
presenting with complaints of right knee pain following 
arthroscopic surgery in November 1996.  The veteran reported 
that he was unable to bend the right knee when he was weight 
bearing past approximately 40 degrees of flexion without 
experiencing pain.  The veteran reported that he was 
following his own exercise program to include terminal 
extensions with light weights of 5-10 pounds and some 
stationary bicycling with the knee barely flexing when he 
peddled.  Upon physical examination of the left knee, the 
veteran's active range of motion was from zero to about 90 
degrees.  (The examiner appears to have inadvertently 
indicated the left knee in the report, although the remainder 
of the report references the right knee).  His knee flexed to 
at least 120 degrees.  The VA examiner noted that there was 
no instability and that the medial and lateral ligaments were 
intact on stress testing. 
In October 1997, the veteran underwent right knee 
arthroscopic surgery with lateral release.  VA progress 
reports dated in 1997 noted the veteran's complaints 
regarding his right knee, post-surgery.  A progress note 
dated October 9, 1997 noted no swelling and stated that the 
veteran's range of motion was limited due to pain, but that 
he could flex to 90 degrees and fully extend.  The examiner 
diagnosed probable degenerative meniscus and early 
degenerative joint disease.  On 
October 28, 1997, the veteran reported increased pain and 
swelling, and decreased mobility, strength and range of 
motion.  In November 1997, the examiner noted that the 
veteran was doing well, did not have much pain, and could 
squat to almost full flexion.  

In July 1998, the veteran provided testimony at a personal 
hearing before the undersigned Board member at the RO.  The 
veteran stated that his right knee tires very easily and that 
he gets tired walking within two hours.  He testified that he 
limps a lot because he lost a lot of his coordination.  See 
Transcript of Hearing, p. 3.  On a scale of 1-10, the veteran 
identified his pain level at the time of the hearing to be 6.  
After working [as a nursing assistant] for about an hour or 
two the pain level goes up to 8.  See Transcript of Hearing, 
p. 4.  The veteran indicated that after the knee surgery he 
missed four days of work because he injured the knee somehow 
at work when someone was trying to rush him.  See Transcript 
of Hearing, p. 5.  Other than the surgeries, the veteran 
indicated that he missed a few days of work because of pain 
and swelling to his leg.  See Transcript of Hearing, 
pp. 5-6.  He also stated that he lost a job because the knee 
gave out on him, and was told that the employer did not feel 
safe having the veteran lift furniture or anything.  See 
Transcript of Hearing, p. 7.  The veteran indicated that he 
used to exercise quite often but that he lost a lot of his 
exercising because of his knee.  See Transcript of Hearing, 
p. 8.  The veteran indicated that he uses over the counter 
medication for his pain.  See Transcript of Hearing, p. 9.  
With respect to walking, he stated that he "can go about 
maybe at least 1 to 2 hours to a half an hour before I have 
to stop."  See Transcript of Hearing, p. 10.  

In November 1998, the Board remanded this case to the RO 
because the veteran had undergone two surgeries after the 
June 1995 rating decision.  The last VA examination was noted 
to be in October 1996, prior to both surgeries.  Moreover, 
the progress notes were immediately post-surgery and did not 
provide adequate current information for rating purposes.  
The RO was asked to schedule the veteran for a current 
examination pertinent to his right knee disability.  

In March 1999, the veteran fell on the ice and presented 
complaints of right knee pain.  The examiner noted tenderness 
along the medial joint line; no crepitus; no significant soft 
tissue swelling or deformity, and no instability.  

In March 1999, the veteran underwent a fee basis examination 
to evaluate his right knee.  The veteran reported ongoing 
trouble with his knee such as pain; dragging his right leg up 
when climbing stairs; and the inability to kneel or squat.  
He reported that his knee was painful and swollen, after a 
twelve-hour shift at work.  
At the time of the examination, he reported that he did not 
go hiking or play any running sports as he used to do.  He 
further stated that he was thinking of doing Tai Bo and 
learning to swim.  The veteran indicated that he was studying 
to become a registered nurse.   Upon physical examination, 
the veteran had good thigh musculature and "essentially a 
full range of knee motion," but had definite discomfort as 
the knee was flexed.  Testing caused retropatellar tenderness 
and grating.  The veteran was found to be stable for medial 
and lateral testing.  The 
x-ray report showed the patellofemoral cartilage space was 
well maintained and revealed some spurring around the 
patella.  The examiner indicated that the veteran needed to 
remain active and use the knee as much as possible.  

Analysis

Initial matter-well groundedness of claim

A claim for an increased rating is regarded as a new claim 
and is subject to the well-groundedness requirement.  38 
U.S.C.A. § 5107(a) (West 1991); see also Proscelle v. 
Derwinski, 2 Vet. App. 629, 631 (1992).  In order to present 
a well grounded claim for an increased rating of a service- 
connected disability, a veteran need only submit his or her 
competent testimony that symptoms, reasonably construed as 
related to the service-connected disability, have increased 
in severity since the last evaluation.  See Proscelle, 2 Vet. 
App. at 631-2; see also Jones v. Brown, 7 Vet. App. 134 
(1994).  

The veteran has stated, in essence, that the symptoms of his 
service-connected right knee disability have increased.  The 
Board finds that the veteran's claim is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).

After a well-grounded claim has been submitted, VA has a duty 
to assist the veteran in developing the facts pertinent to 
his claim.  38 U.S.C.A. § 5107.  In the instant case, the 
veteran's claim was remanded by the Board in November 1998 
for additional development of the evidence .  The veteran was 
afforded a current fee basis examination and there is medical 
evidence of record in the form of VA and private examination 
reports.  There is no indication that there are additional 
records that have not been obtained and that would be 
pertinent to the veteran's claim.  Moreover, the veteran 
provided testimony at a personal hearing held at the RO, 
thereby giving him the opportunity to present the facts of 
his case.  For these reasons, no further development of the 
claim is required to comply with the VA's duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).  

Application of VA Schedule for Rating Disabilities

The veteran is rated as 20 percent disabled for his service-
connected right knee disability due to moderate instability 
pursuant to 38 C.F.R. 4.71a, Diagnostic Code 5257.  He 
contends on appeal that he should be compensated at a higher 
level due to the severity of his disability.  

i.  Rating under Diagnostic Code 5257

As noted above, the RO has rated the veteran's service-
connected right knee disability as 20 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5257, other impairment of 
the knee, to include recurrent subluxation or lateral 
instability.  The Board notes that the evidence of record 
dated in May 1990 establishes that the veteran possibly had a 
slight subluxation of his patella.  However, recurrent 
subluxation is not evident from any subsequent and more 
recent VA examinations.  See Francisco v. Brown, supra. 

With respect to instability, the June 1992 VA examination 
report provided a diagnosis of unstable right knee with pain 
on extension.  Significantly, the VA examination was 
conducted approximately four months after the veteran's right 
knee surgery in February 1992.  However, more recent VA 
examinations dated in May 1997 and March 1999 consistently 
found that the veteran's right knee was stable.  Pursuant to 
Francisco v. Brown, supra, the Board relies more heavily upon 
the May 1997 and March 1999 VA reports since they address the 
veteran's present level of disability.  

In short, the recent medical evidence described in detail 
above demonstrates little if any recent evidence of right 
knee impairment, including subluxation and/or instability.  
The Board concludes that the veteran does not meet the 
criteria for severe impairment of the knee.  A 30 percent 
disability rating is therefore clearly not warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.

ii.  Separate rating for arthritis

VA General Counsel has held that a single musculoskeletal 
disability may receive separate ratings under diagnostic 
codes for arthritis (5003 and/or 5010) and under diagnostic 
codes which rate musculoskeletal disabilities under criteria 
other than limitation of motion, specifically 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997) (holding that since 
Diagnostic Code 5257 for lateral instability of the knee is 
"without reference to limitation of motion," a separate 
rating for traumatic arthritis is available).

As the veteran was diagnosed with degenerative joint disease 
and spurring of the patella, the Board will consider 
38 C.F.R. § 5003, 5010, pertinent to arthritis, to include 
degenerative disease.  The Board notes that arthritis is 
shown by x-ray in this case.  

In order to receive a separate rating for arthritis, the 
veteran must also meet the criteria for at least a zero 
percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Codes 
5260 or 5261, pertinent to limitation of motion.  

In June 1990, several years after the veteran's first right 
knee surgery, he was noted to have full range of motion.  
Subsequent VA examination reports and progress notes dated in 
June 1992, November 1994, October 1996, May 1997, and October 
1997 consistently show flexion of the knee between 90-140 
degrees and full extension of the right knee at zero degrees.  
The recent March 1999 fee basis examination noted that the 
veteran had "essentially a full range of knee motion," 
although he had definite discomfort when the knee was flexed.  
Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260, flexion 
limited to 60 degrees is rated as zero percent disabling and 
limitation of flexion above 60 degrees is not compensable.  
Similarly, pursuant to 38 C.F.R. 4.71a, Diagnostic Code 5261, 
extension limited to 5 percent is rated as zero percent 
disabling and limitation of flexion less than 5 degrees is 
not ratable.  Medical reports consistently show that the 
veteran's limitation of flexion is significantly higher than 
60 degrees, and limitation of extension is at zero degrees.  
Thus, he does not meet the criteria for a rating of zero 
percent disabling.  38 C.F.R. § 4.31 (1999).  

The Board thus concludes that although the veteran is 
experiencing some limitation of motion pursuant to objective 
medical evidence of record, such limitation does not meet the 
objective criteria for a zero percent rating under Diagnostic 
Codes 5260 and 5261.  Accordingly, the Board concludes that 
an additional disability rating for arthritis is not 
warranted.  See VAOPGCPREC 23-97.  

iii.  DeLuca considerations

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59.  The Court has also held, however, that where a 
diagnostic code is not predicated on limitation of range of 
motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not 
apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  In 
this case, the veteran's disability evaluation of 20 percent 
is based on 38 C.F.R. § 4.71a, Diagnostic Code 5257, which is 
not based on limitation of motion.  Therefore, pursuant to 
the Court's holding in Johnson, 38 C.F.R. §§  4.40, 4.45 and 
4.59 are not for consideration in this case.


iv.  Rating under other Diagnostic Codes

The Board has given consideration to evaluating the veteran's 
service-connected disability under a different Diagnostic 
Code.  The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993). One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in a Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

The Board notes that 38 C.F.R. 4.71a, Diagnostic Code 5256 is 
inapplicable because the veteran does not experience 
ankylosis, immobility and/or consolidation of the joints.  
Similarly, 38 C.F.R. 4.71a, Diagnostic Codes 5258, 5259 
(1999), which pertain to the dislocation and removal of 
cartilage, are inapplicable to this case.  The March 1999 fee 
basis examination noted that the veteran's patellofemoral 
cartilage space was well maintained.  The Board therefore 
concludes that the veteran is most appropriately rated under 
Diagnostic Code 5257.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).

v.  Additional comment

The Board recognizes that the veteran is studying to be a 
registered nurse.  However, the Board notes that the veteran 
is not a registered nurse at this time and has not been shown 
to possess the specialized knowledge and skill to diagnose a 
complex disability, such as here.  See Black v. Brown, 10 
Vet. App. 279, 284 (1997).  The Board also notes in passing 
that the veteran's perspective may be affected when rendering 
an opinion about his own medical condition.  See Pond v. 
West, 12 Vet. App. 341 (1999).



Extraschedular evaluation

The Court has held that the question of an extra-schedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell stands for the proposition that the Board may deny 
extra-schedular ratings, provided that adequate reasons and 
bases are articulated.  See also VAOPGCPREC 6-96 (finding 
that the Board may deny extra-schedular ratings, provided 
that the RO has fully adjudicated the issue and followed 
appropriate appellate procedure).  Bagwell left intact, 
however, a prior holding in Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) which found that when an extra-schedular grant may 
be in order, that issue must be referred to those "officials 
who possess the delegated authority to assign such a rating 
in the first instance," pursuant to 38 C.F.R. § 3.321.  The 
Board notes that the RO concluded in the February 1997 rating 
decision that an extra-schedular evaluation was not warranted 
for the veteran's service connected disability.  The Board 
will, accordingly, consider the provisions of 38 C.F.R. § 
3.321(b)(1) (1999).  

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the Schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to 38 C.F.R. § 3.321(b)(1), an 
extra-schedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

In this case, the veteran has not identified any factors 
which may be considered to be exceptional or unusual.  The 
evidence of record does not show that the veteran's service-
connected right knee disorder presents such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards so as to 
warrant the assignment of an extra-schedular rating under 38 
C.F.R. 3.321(b)(1).  See also Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

The record in this case does not demonstrate that the 
veteran's service-connected right knee disability markedly 
interferes with employment.  During the March 1999 fee basis 
examination, the veteran reported that after working a 
twelve-hour shift, his knee was painful and swollen.  There 
is no indication in the March 1999 report that the veteran 
could not complete the twelve-hour shift as a result of his 
right knee disability.  Moreover, the veteran testified in 
July 1997 that he lost four days of work as a result of pain 
and swelling to his right knee.  Notably, the veteran did not 
attribute the loss of work specifically to his surgeries, but 
rather to a work-related knee injury.  See Transcript of 
Hearing, p. 5. 

The record also does not demonstrate that the veteran has 
required frequent periods of hospitalization for this 
disorder.  The Board acknowledges that the evidence reflects 
that the veteran underwent right knee surgeries in 1988, 
1992, 1996 and 1997.  However, the Board does not believe 
that four instances of hospitalization in approximately a 
decade constitutes frequent hospitalization.  Moreover, the 
record does not establish that any of the surgeries required 
prolonged periods of hospitalization or otherwise would take 
this case out of the norm. 

Thus, the evidence of record does not reflect any factor 
which presents an exceptional or unusual disability picture.  
See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired].  Accordingly, the Board 
determines that the assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Conclusion

In conclusion, after reviewing the evidence of record, the 
Board finds that the preponderance of the evidence is against 
assignment of a rating in excess of 20 percent for the 
veteran's right knee disability.  The benefit sought on 
appeal is accordingly denied.


ORDER

A rating in excess of 20 percent for the veteran's right knee 
disability is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

